DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-4, 6-12, 18-21, 23-24, and 33 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches the higher neural network layers 604 can comprise fully-connected layers that classify the feature vectors and output an attribute quality-probability vector. Because of their functions, the lower neural network layers 602 are collectively called an encoder and the higher neural network layers 604 are collectively called a classifier; the context-aware image selection system 400 can generate the context-specific classification neural network 620 by combing the higher neural network layers (e.g., attribute classifiers 614a-614c) and a weight prediction classifier 622. FIG. 6B shows that the context-specific classification neural network 620 shares the lower neural network layers 602 (i.e., the feature encoder). In alternative embodiments, each classifier can have a separate feature encoder; the context-aware image selection system 400 can train the context-specific classification neural network 620 using the initially trained attribute-quality classification neural networks (e.g., the attribute classifiers 614a-614c trained, for example US publications 20190147305. However, the prior art of record fails to show the limitation of claims 1, 18, and 33, “wherein the determining of the image aesthetic scoring model by the at least one processor .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/XIN JIA/
Primary Examiner, Art Unit 2667